            Case 3:19-cv-00986-MEM Document 16 Filed 05/12/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY A. DAMON,                               :

                                                :
                                    Plaintiff       CIVIL ACTION NO. 3:19-986
                                                :
                  v.
                                                :        (JUDGE MANNION)
D.E.F. SERVICE GROUP, INC.,
                                                :


                                 Defendant :


                                           ORDER
         In light of the memorandum issued this same day, IT IS HEREBY

ORDERED THAT:

         (1)      The report and recommendation of Judge Mehalchick, (Doc.
                  13), is ADOPTED IN ITS ENTIRETY;
         (2)      The plaintiff’s second amended complaint, (Doc. 10), is
                  DISMISSED WITH PREJUDICE, pursuant to 28 U.S.C.
                  §1915(e)(2)(B);
         (3)      The plaintiff is DENIED leave to file a third amended complaint
                  based on futility; and
         (4)      The clerk of court is directed to CLOSE this case.

                                                s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge
Dated: May 12, 2020
19-986-01-ORDER
